DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 12-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Otto (US Patent No. 3,368,819).
Regarding claim 1, the Otto reference discloses a rotary seal (10,70,90,110) comprising: 
a first annular element (15 and equivalents) having a first axially extending flange (axial flange of 15 and equivalents) and a first radially extending flange (radial flange of 15 and equivalents) extending radially from a proximal end of the first axially extending flange; 
a second annular element (14 and equivalents) having a second axially extending flange (axial flange of 14 and equivalents) and a second radially extending flange (radial flange of 14 and equivalents) extending radially from a proximal end of the second axially extending flange in the same direction as the first radially extending flange (Figs. 1,4,5,6); wherein the second annular element is fixed to the first annular element (Figs. 1,4,5,6), the second axially- extending flange being received radially on the first axially-extending flange (Figs. 1,4,5,6) and the second radially extending flange being spaced axially from the first radially extending flange to define a pocket (pocket of 13 and equivalents) therebetween; and 
a seal element (including 1,2,8,9,16,17 and equivalents) located in the pocket axially between the first radially extending flange and the second radially extending flange and making a first sealing engagement (engagement of 12 with 15 and equivalents) against a first surface of the first radially extending flange and making a second sealing engagement (engagement of 11 with 14 and equivalents) against a second surface of the second radially extending flange axially opposed to the first surface of the first radially extending flange (Figs. 1,4,5,6).
Regarding claim 2, the Otto reference discloses the first radially extending flange the second radially extending flange extend radially inwardly (Figs. 1,4,5,6).
Regarding claim 3, the Otto reference discloses the second axially extending flange is received with an interference fit with the first axially extending flange for fixing the second annular element to the first annular element (Figs. 1,4,5,6).
Regarding claim 4, the Otto reference discloses the first sealing engagement comprises a first raised lip (e.g. lip 12 and equivalents) formed on one of the seal element and the first radially extending flange (Figs. 1,4,5,6).
Regarding claim 5, the Otto reference discloses the first raised lip is formed on the seal element, optionally adjacent a surface of the seal element facing towards the first and second axially extending flanges (Figs. 1,4,5,6).
Regarding claim 6, the Otto reference discloses the second sealing engagement comprises a second raised lip (e.g. lip 11 and equivalents) on one of the seal element and the second radially extending flange (Figs. 1,4,5,6).
Regarding claim 7, the Otto reference discloses the second raised lip is formed on the second radially extending flange, optionally adjacent a distal end thereof (Figs. 1,4,5,6).
Regarding claim 8, the Otto reference discloses the seal element further comprises an annular groove (e.g. groove between 12, 7,and 1 and equivalents) extending from its surface facing towards the first and second axially extending flanges, and an annular energiser (17 and equivalents) located within the annular groove for energising the first sealing engagement (Figs. 1,4,5,6).
Regarding claim 12, the Otto reference discloses a reaction engagement formed between the seal element and one of the first and second radially extending flanges opposite the sealing engagement of the seal element with the other of the first and second radially extending flanges (Figs. 4,5,6), the reaction engagement optionally comprising a third raised lip (86 and equivalents) formed on one of the seal element or the one of the first and second radially extending flanges (Figs. 4,5,6).
Regarding claim 13, the Otto reference discloses the seal element is spaced radially from the first and second axially extending flanges of the second annular element (Figs. 1,4,5,6).
Regarding claim 14, the Otto reference discloses the seal element is made from PTFE, filled PTFE or PEEK (Col. 5, Lines 29-36).
Regarding claim 15, the Otto reference discloses a rotary assembly comprising: a rotary element (4 and equivalents): 
a static element (18 and equivalents); and 
a rotary seal as claimed in claim I mounted between the static element and the rotary element (Figs. 1,4,5,6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto in view of Kohn (US Patent No. 4,776,600).
Regarding claim 9, the Otto reference discloses the invention substantially as claimed in claim 8.
However, the Otto reference fails to explicitly disclose the annular energiser is an elastomeric O-ring.
The Kohn, an energized lip seal, discloses a mechanical coil spring and o-ring being equivalents (Col. 3, Lines 3-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the coil spring of the Otto reference with an elastomeric O-ring in view of the teachings of the Kohn reference in order to reduce wear while providing sufficient forces and because the elements are well known equivalents to one of ordinary skill in the art.
Regarding claim 10, the Otto reference discloses the seal element comprises a second annular groove (e.g. groove between 11,7, and 1) on its surface facing away from the first and second annular elements.
However, the Otto reference fails to explicitly disclose an O-ring seal being received within the second annular groove.
The Kohn, an energized lip seal, discloses a mechanical coil spring and o-ring being equivalents (Col. 3, Lines 3-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the coil spring of the Otto reference with an elastomeric O-ring in view of the teachings of the Kohn reference in order to reduce wear while providing sufficient forces and because the elements are well known equivalents to one of ordinary skill in the art.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto in view of Johnson (US Patent No. 6,113,105).
Regarding claim 11, the Otto reference discloses the invention substantially as claimed in claim 1.
However, the Otto reference fails to explicitly disclose the first axially extending flange comprises a third annular groove on its surface facing away from the seal element, a second O-ring seal being received within the third annular groove.
The Johnson reference, a seal with a housing, discloses providing a groove (groove of 12 holding 13) with an o-ring (13).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the first axially extending flange with a groove and an o-ring in the Otto reference in view of the teachings of the Johnson reference in order to securely connect the stator and the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GILBERT Y LEE/Primary Examiner, Art Unit 3675